DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 – 34, 37 – 41, and 44 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. WO 2017/068535 in view of Kamerbeek et al. US 2012/0231133.
Regarding claim 27, Bartoli discloses a pod (capsule 201) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod comprises a body (casing 202) defining a cavity (205) for storing the beverage preparation ingredient.  The body comprises a dispensing side (base wall 203) and a closed side (cover element 208), there is at least one side wall (204) extending from the closed side to the dispensing side.  The body further defines a central sealing region (217a) disposed toward the centre of the dispensing side, a closing member (209) for closing the dispensing side; and an actuation member (nozzle 210) is contained within said cavity (page 4, paragraph 3 – page 6 paragraph 1 and fig. 1 and 4).  Further, the pod has a first configuration where in the first configuration the cavity is sealed and the closing member (closing element 209) is sealed to the central sealing region (217a) and to a peripheral sealing region (217b) (fig. 1 and 2) 
With respect to the remaining recitations beginning “wherein the pod transitions from the first configuration to the second configuration when the actuation member is actuated and engages with the closing member to cause the opening to be formed” these are seen to be recitations regarding the intended use of the pod.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Bartoli obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. beginning “wherein the pod transitions from the first configuration to the second configuration when the actuation member is actuated and engages with the closing member to cause the opening to be formed”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Bartoli and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Claim 27 differs from Bartoli in when in the second configuration an opening is provided between said cavity and a region outside of the pod around a perimeter of the at least one side wall at the dispensing side, and the closing member is sealed to the central sealing region.  
Kamerbeek discloses a pod (capsule 2) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod comprises a body defining a cavity (space 24) for storing the beverage preparation ingredient.  The body comprises a dispensing side (wall 20) and a closed side (bottom seal 46), there is at least one side wall (14) extending from the closed side to the dispensing side.  The body further defines a central sealing region (56) disposed toward the centre of the dispensing side, and a closing member (50) for closing the dispensing side (paragraph [0057], [0079], [0089] and fig. 4a, 4b). 
Further, the pod has a first configuration and a second configuration where in the first configuration the cavity is sealed and the closing member (50) is sealed to the central sealing region (56) and to a peripheral sealing region (54) (paragraph [0088] and fig. 4b) and a second configuration where an opening is provided between the cavity and a region outside of the pod around a perimeter of the at least one side wall at the dispensing side.  The closing member is sealed to the central sealing region (56) and the central sealing region is radially inwards of the opening (paragraph [0089] and fig. 4b).  Kamerbeek is providing the closing member sealed to the central sealing region radially inwards of the opening for the art recognized function that the closing member may be released under the effect of pressure for allowing the draining of the beverage from the pod while the closing member remains attached to the central sealing region so that said member need not be discarded separately and to improve ease of use in that the beverage evenly drains from the pod.  To therefore modify Bartoli and provide the closing member sealed to the central sealing region radially inwards of the opening (i.e. at Bartoli 215) as taught by Kamerbeek would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Further once it was known to provide a cover member to seal a radially inwards central sealing region the substitution the substitution of one know closing member for another known cover member for the same purpose, that is the sealing of a dispensing side of a pod it would have been obvious to have done so.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP 2144.06 II.).
Regarding claims 28 and 29, Bartoli in view of Kamerbeek disclose the central sealing region would have a generally circular sealing surface which surface is in the same plane as the dispensing side (‘535, fig. 3) (‘133. fig. 4b).
Regarding claim 30, since the actuation member is also seen as part of the body it is seen that the body has an increased thickness at the central sealing region (‘535 fig. 1).
Regarding claims 31 and 32, Bartoli in view of Kamerbeek disclose there would be a rim extending around a perimeter of the at least one side wall at the dispensing side where the rim extends radially outwards from the at least one side wall and defines the peripheral sealing region (‘133, paragraph [0094] and fig. 4a, reference sign 40).
Claim 39 is rejected for the same reasons given above in the rejection of claims 27, 31, and 32.  
Regarding claims 33, 34, 40, and 41, Bartoli in view of Kamerbeek disclose the radially outwardly extending rim would be used to secure the pod with in use (clamped between) therefore said rim is seen to comprise a mounting flange extending outwards around a perimeter of the rim (‘133, paragraph [0071]).
Regarding claims 37 and 44, Bartoli in view of Kamerbeek disclose a radially inner edge of the rim would have a beveled region (‘535, fig. 1, reference sign 204a).  Further Bartoli in view of Kamerbeek disclose a radially inner edge of a rim (portion 203a) which appears to show a beveled region which region is sized to cooperate with the actuation member (210) (fig. 1, 2, and 4).  Further still, once it was known for the actuation member to cooperate with a radially inner edge of a rim it is not seen that patentability would be predicated on the particular shape of said inner edge absent strong and compelling evidence to the contrary (MPEP 2144.04 VI.B.).
Regarding claims 38 and 45, Bartoli in view of Kamerbeek disclose the body (wall 14) would be formed from a single molded component (‘133, paragraph [0053]).
Claim 46 is rejected for the same reasons given above in the rejections of claims 39 and 27.
Claims 35, 36, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. WO 2017/068535 in view of Kamerbeek et al. US 2012/0231133 in view of Welker US 5,168,140.
Claims 35, 36, 42, and 43 differ from Bartoli in view of Kamerbeek in the mounting flange being axially offset from the dispensing side and having a downwardly facing mounting surface.
Welker discloses a pod (114) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod has rim (148) with a mounting flange (mounting recess 170) that is axially offset from the dispensing side of said pod and has a downwardly facing mounting surface.  Welker is providing the rim of the pod with a mounting flange axially offset from the dispensing side and having a downwardly facing mounting surface for the art recognized function of being able to centre and mount the pod in/on a pod holder to maintain said pod in a locked and stable position during the production and dispensing of a beverage which is applicant’s reason for doing so as well.  To therefore modify Bartoli in view of Kamerbeek and provide the mounting flange axially offset from the dispensing side and having a downwardly facing mounting surface as taught by Welker would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Bartoli does not cause an opening to be formed around a perimeter of the dispensing surface at a junction formed between the at least one side wall and the dispensing surface and that if the pod of Bartoli were to be rotated liquid within the pod would be forced back up the side walls and trapped within the pod.  Applicant further urges that Bartoli does not anticipate the claims.  These urgings are not deemed persuasive.
It is seen that Bartoli indeed causes an opening to be formed around a perimeter of the dispensing surface (203c) at a junction formed between at least one side wall (203a) and the dispensing surface in that at least one side wall is formed (203a) as seen in figure 4 which side wall forms a perimeter of a dispensing surface.  Regarding the pod being rotated, here applicant is urging limitations not found in the claims.  Regarding anticipation, the rejection over Bartoli has been made in view of further art and a rejection under 35 U.S.C. 103 has been made and not a rejection under 35 U.S.C. 102.
Applicant urges that Kamerbeek teaches that a third wall would be permanently attached to a dispensing surface of the pod even when a seal lid is opened preventing dispensing of ingredients and that Kamerbeek does not teach all the limitations of the pos as claimed.
Kamerbeek was brought to teach that pods with a first configuration and a second configuration wherein the first configuration a seal is applied to the cavity sealing a central sealing region and a peripheral sealing region and in the second configuration an opening would be provided between the cavity and a region outside the pod around a perimeter, i.e. the peripheral sealing region, of the at least one side wall and the dispensing side were conventional and well established in the art, and not brought to teach a third wall or that said wall would remain attached and contain ingredients within the pod when the pod would be used.  Regarding Kamerbeek not teaching all the limitations of the claim, again, the rejections have been made under 35 U.S.C. 103 and not 35 U.S.C. 102.
Applicant urges that Bartoli requires an actuation member and Kamerbeek has no such requirement and would thus be incompatible.  This appears to be an urging of nonanalogous art.  This urging is not deemed persuasive.
In response to applicant's argument that Kamerbeek is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Bartoli and Kamerbeek are directed to pods for storing and dispensing beverage preparations.  Kamerbeek has not been brought to teach the use of a third wall or all the other features of Kamerbeek cited by the applicant but to teach that it was common and conventional in the art to provide a closing member sealed to a central region, further sealed to a peripheral sealing region such that when the pod would actuated the peripheral sealing region would open as claimed and not the provision or use of an actuating element.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        05 November 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792